Citation Nr: 0430998	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  00-01 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from August 1948 to August 
1949, and from February 1952 to March 1971.  He died in 
February 1999.  The appellant is his surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

This matter was previously before the Board in February 2001, 
at which time it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the claimant is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The appellant is also to be advised to send any evidence in 
her possession pertinent to her appeal to the VA.  38 C.F.R. 
§ 3.159 (2004).


A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not fully implemented, the Board itself errs in 
failing to insure compliance.

The Board, in a February 2001 decision, remanded the claim at 
issue, for among other things, VCAA compliance.  However, 
after a review of the record, the Board observes that the 
appellant was never furnished VCAA notification.  Given the 
foregoing, the Board finds that compliance with the February 
2001 remand has not been accomplished.  As such, the Board 
finds that this case is not ready for appellate review and 
must be remanded for further development.

The Department of Veterans' Affairs must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) (2004).  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  

The record reflects that in April 2004, a VA examiner opined 
that the veteran's death from heart disease was not 
etiologically related to service.  According to the examiner, 
who indicated that he had reviewed the veteran's claims file, 
"there is no evidence that the veteran 
had...artherosclerosis...while in the military."  The Board 
observes that the examiner noted that the veteran's service 
medical records indicated that, while in service, the veteran 
was treated for dizziness, a left ear drum puncture, right 
knee tightness, coughing up blood due to pneumonia, sporadic 
excessive alcohol consumption, and a skull fracture.  
However, the Board notes that the examiner made no mention of 
the April and June 1959 complaints of chest pain, the 
electrocardiographic records dated in July 1969 and January 
1971, nor the January 1971 report of medical examination that 
noted that the veteran had complained of occasional chest 
pain and shortness of breath, all of which were a part of the 
veteran's service medical records.  As such, the Board finds 
that the April 2004 VA medical opinion is inadequate and a 
new clinical opinion as to the etiology of the veteran's 
generalized atherosclerosis with artheriosclerotic heart 
disease is warranted.

Under the circumstances of this case, the Board finds that 
additional development of record is required.  Accordingly, 
the case is REMANDED to the RO for action as follows:

1.  Issue a VCAA notice letter with 
regard to the issue of entitlement to 
service connection for the cause of the 
veteran's death, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), as well as 38 
U.S.C.A. 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  Specifically, the appellant 
and her representative should be informed 
as to the information and evidence 
necessary to substantiate her claim for 
entitlement to service connection for the 
cause of the veteran's death, including 
which evidence, if any, the appellant is 
expected to obtain and submit, and which 
evidence will be obtained by VA.  The 
appellant should also be advised to send 
any evidence in her possession pertinent 
to her appeal to the VA.

2.  The RO should arrange for a board 
certified cardiologist, if available, or 
other appropriate specialist, to review 
the veteran's claims file.  The 
cardiologist/examiner should be requested 
to provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that the veteran's 
generalized atherosclerosis with 
arteriosclerotic heart disease, is 
etiologically related to service, to 
include complaints of chest pain in April 
and June 1959, and a history of chest 
pain and shortness of breath noted on 
examination in January 1971.  The claims 
folder and a separate copy of this remand 
must be made available to and reviewed by 
the examiner.

	3.  After the above clinical opinion is 
provided, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested clinical report and 
required clinical opinion to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 
(1998).

	4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case, which reflects RO 
consideration of all additional 
evidence, and the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



